[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS
                         FOR THE ELEVENTH CIRCUIT
                          ________________________
                                                                   FILED
                                     No. 07-15729         U.S. COURT OF APPEALS
                              ________________________      ELEVENTH CIRCUIT
                                                                DEC 16, 2008
                                                             THOMAS K. KAHN
                       D. C. Docket No. 05-02102 CV-T-26-TGW
                                                                  CLERK

LISA KEENE-MCPETERS,

                                                                           Plaintiff-Appellant,

                                             versus

COOPER TIRE & RUBBER COMPANY,
SEARS ROEBUCK AND COMPANY,

                                                                       Defendants-Appellees.

                               ________________________

                       Appeal from the United States District Court
                           for the Middle District of Florida
                            _________________________

                                    (December 16, 2008)

Before EDMONDSON, Chief Judge, ANDERSON, Circuit Judge, and COHILL,*
District Judge.

PER CURIAM:

_______________________
*Honorable Maurice B. Cohill, Jr., United States District Judge for the Western District of
Pennsylvania, sitting by designation.
      After oral argument and careful consideration, we conclude that the

judgment of the district court is due to be affirmed. We readily conclude that the

evidence amply justified the jury instruction submitting to the jury the issue of the

government standard defense. The express language of the federal standard

indicates that it was designed to prevent the type of harm that allegedly occurred –

i.e., tread separation. Moreover, the express language of the federal standard

indicates that it was intended to apply as well to radial tires. We also conclude

that the district court did not abuse its discretion in declining to admit into evidence

the 2002 bulletin concerning the federal standard and the 2007 revision thereof.

      We also conclude that the district court did not abuse its discretion with

respect to the scope of discovery. With respect to the district court’s decision

declining to admit into evidence the “adjustment data,” we conclude that the

plaintiff did not preserve that issue for appeal. Alternatively, we conclude that the

district court did not abuse its discretion.

      Other arguments raised on appeal are rejected without need for further

discussion. Accordingly, the judgment of the district court is

      AFFIRMED.




                                               2